GRIER, Circuit Justice.
A debt is a mere incorporeal right. It has no situs, and follows the person of the creditor. A voluntary assignment of it by the creditor, which is valid by the law of his domicil, whether such assignment be called legal or equitable, will operate as a transfer of the debt, which should be regarded in all places.
In America, bankrupt or involuntary assignments by operation of law, have not been considered as subject to this rule. But I know of no other established exception to the genera] rule, that a transfer of personal property, valid by the law of the owner’s ■domicil, is valid everywhere. I know there are some cases to be found, in which the ■courts of some states of this Union have decided that a voluntary assignment for the benefit of creditors, valid by the law of the creditor's domicil, will be disregarded, where it is prejudicial to the interests of attaching creditors in other states, or invalid by the laws of the state, where the debt or property is attached. Such is Ingraham v. Geyer, cited at the bar. But these decisions are not binding as authority beyond the states, in which they were made, and the counsel have not brought to our notice any case, controlling us. where the doctrine of them has been affirmed. Sitting here as a court of the United States, we do not think that the different states of this Union are to be regarded as a general thing in the relation of states foreign to each other. Especially ought they not to be so regarded, in regard to questions relating to the commerce of the country; which is coextensive with our whole land, and belongs, not to the states, but to the Union.